                  UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF KENTUCKY
                CENTRAL DIVISION AT FRANKFORT

COMMONWEALTH OF KENTUCKY         AND
                                         )
STATE OF TENNESSEE,                      )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )   No. 3:21-cv-00017-GFVT
                                         )
JANET YELLEN, in her official capacity   )
as Secretary of the Treasury; RICHARD    )
K. DELMAR, in his official capacity as   )
acting inspector general of the          )
Department of the Treasury; and          )
U.S. DEPARTMENT OF THE TREASURY,         )
                                         )
            Defendants.                  )
                                         )

PROPOSED ORDER GRANTING MOTION FOR LEAVE TO FILE BRIEF
  OF AMICI CURIAE CHAMBER OF COMMERCE OF THE UNITED
     STATES OF AMERICA AND NATIONAL FEDERATION OF
   INDEPENDENT BUSINESS SMALL BUSINESS LEGAL CENTER
 SUPPORTING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
     The matter having come before the Court upon the Motion for Leave to File

Brief of Amici Curiae Chamber of Commerce of the United States of America and

National Federation of Independent Business Small Business Legal Center

Supporting Plaintiffs’ Motion for Summary Judgment, it is hereby ORDERED that

said motion is GRANTED.

     It is so ORDERED.
